Citation Nr: 1202806	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post left knee trauma with residual effusion at knee. 

2.  Entitlement to a rating in excess of 10 percent for status post right knee trauma with residual effusion at knee.

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for a lumbar spine disorder, including as secondary to service-connected left knee disability. 

5.  Entitlement to service connection for a cervical spine disorder. 

6.  Entitlement to service connection for a left shoulder disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972 and from January 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, September 2006, and May 2008 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In a statement dated in October 2010, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claims for an increased evaluations for bilateral knee conditions and service connection for diabetes mellitus, type II, be withdrawn from appellate review.  

2.  Resolving doubt in his favor, the Veteran's lumbar spine, cervical spine, and left shoulder disorders are related to an in-service motor vehicle accident. 





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to a rating in excess of 20 percent for status post left knee trauma with residual effusion at knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to a rating in excess of 10 percent for status post right knee trauma with residual effusion at knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

3.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

4.  A lumbar spine disorder was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

5.  A cervical spine disorder was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

6.  A left shoulder disorder was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

In the present case, in October 2010, the Veteran filed a written statement dated in October 2010 stating, "I wish to withdraw the following issues: increased evaluations for bilateral knee conditions and service connection for diabetes mellitus, type II."  He fulfilled the requirements under 38 C.F.R. § 20.204 (b) by listing the specific claims he wished to withdraw.  His statement was submitted to the Board by his representative in October 2010.

In view of his expressed desire, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issues, and, as such, his appeals are dismissed.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the issues of service connection for the lumbar spine, cervical spine, and left shoulder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

A review of the record shows that the Veteran has been diagnosed with a severe lumbar sprain, degenerative changes at L4-L5, multilevel degenerative changes in the cervical spine, lordosis of the cervical spine, cervical sprain, a posterior paracentral disc bulge at C5-C6, lumbar spine radiculopathies at L4-L5 and bilaterally at S1, demyelinating polyneuropathy and left shoulder tendon with minimal signal distally suspicious of tendinosis versus partial tear.  Shedden element (1) is therefore met with respect to the claims for service connection of lumbar spine, cervical spine, and left shoulder disorders.   
 
Next, service treatment records indicate that the Veteran was involved in a motor vehicle accident in May 2004, during his second period of service.  Further, a May 1971 service treatment record from his first period of service indicated a diagnosis of a lumbar spine strain.  Thus, Shedden element (2) has been met. 


Regarding Shedden element (3), a March 2008 private medical opinion has attributed the Veteran's current lumbar spine, cervical spine, and left shoulder diagnoses to the motor vehicle accident in service.  The Board acknowledges that the private physician has not reviewed service treatment records, which in this case did not reflect treatment for lumbar, cervical, or left shoulder pain following the motor vehicle accident in 2004.  However, the private physician obtained the Veteran's report of the incident and reviewed post-service VA outpatient treatment records.  The March 2008 private physician placed significance on the VA outpatient treatment of the lumbar spine, cervical spine, and left shoulder including treatment with analgesics, muscle relaxants, and physical therapy.  The private physician reviewed MRI and EMG reports in reaching her conclusion.  Further, the positive nexus opinion was based on the fact that the Veteran has not had any trauma after the May 2004 accident and that at present, the physician believes the Veteran is totally disabled. 

The Board finds that the Veteran is competent to report his observations of the motor vehicle accident in question as they come to them through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is clearly competent to report a history of neck, low back, and shoulder pain.  There is also no reason to doubt the Veteran's sincerity in reporting that his cervical, lumbar, and left shoulder symptoms began following the May 2004 motor vehicle accident.  In doing so, the Board acknowledges the absence of complaints of neck, shoulder, and back pain in service, and that an August 2004 VA general medical examination indicated that his cervical and lumbar spine were essentially within normal limits.  However, equal attention is given to the findings of an August 2005 nerve conduction study that diagnosed S1 radiculopathy and a November 2005 CT scan that revealed a disc bulge at C5-C6.  An August 2004 VA examination documented reduced motion of the shoulder due to pain.  These reports support the Veteran's assertion of experiencing low back, cervical spine, and left shoulder symptomatology within a year of service discharge.  There is also no indication that the Veteran had any symptoms prior to the motor vehicle accident.  Indeed, despite being seen in May 1971 for lumbar strain, subsequent reports of medical examination indicated a normal spine.  An April 1986 report of medical history indicated no recurrent back pain.  Therefore, the Board finds the Veteran's statements credible and places a high probative value on his statements that his pain began following the May 2004 accident.  

Consequently, the Board places a high probative value on the March 2008 private medical opinion, which was based in part on the Veteran's reported history. 

The Board has also considered the findings of an April 2010 VA examination, which clearly weighs against the Veteran's claims for service connection for cervical spine and low back disabilities.   The examiner specified that it was "less likely as not" that the Veteran's cervical spine and low back conditions are related to the May 2004 accident/episode.  She emphasized that the May 2004 line of duty report that made no reference to the cervical or low back.  She also noted the Veteran did not claim service connection for these disorders within one year of service discharge.  She further suggested that there was no evidence of complaints, treatment, or diagnosis of cervical or low back problems until 2005.  The examiner added that it was also likely as not that the low back or cervical spine conditions were related to the Veteran's service connected bilateral knee disability.

In view of the totality of the evidence, including the Veteran's competent and credible statements concerning the current nature of his cervical spine, low back, and left shoulder disorders, service treatment records that clearly show the Veteran's involvement in a motor vehicle accident, the VA and private treatment records showing current treatment for cervical spine, low back, and left shoulder disorders, and conflicting but equally probative VA and private medical opinions of record, the Board finds that the evidence of record is, at minimum, in equipoise. 

Thus, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current cervical spine, low back, and left shoulder disorders were caused or aggravated by his active duty.  Consequently, affording the Veteran the benefit of the doubt, service connection for cervical spine, low back, and left shoulder disorders is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.  Further, as entitlement to service connection for the claimed cervical spine, low back, and left shoulder disorders is awarded on a direct basis, the Board need not address additional claimed theories of entitlement for the same benefit.


ORDER

The claim for entitlement to a rating in excess of 20 percent for status post left knee trauma with residual effusion at knee is dismissed without prejudice.  

The claim for entitlement to a rating in excess of 10 percent for status post right knee trauma with residual effusion at knee is dismissed without prejudice.  

The claim for service connection for diabetes mellitus, type II is dismissed without prejudice.  

Service connection for a lumbar spine disorder is granted. 

Service connection for a cervical spine disorder is granted. 

Service connection for a left shoulder disorder is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


